*18ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 13th day of November, 1986
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and the case remanded to the Court of Special Appeals with instructions to reverse the judgment of the Circuit Court for Baltimore City and remand the case to the Circuit Court for Baltimore City to conduct a new violation of probation hearing to determine whether the petitioner, Miles A. Hawking was on probation at the time he allegedly committed various offenses.